NEWS RELEASE Dorchester Minerals, L.P. Release Date: March 6, 2008 3838 Oak Lawn Ave., Suite 300 Dallas, Texas 75219-4541 Contact: Casey McManemin (214) 559-0300 DORCHESTER MINERALS, L.P. ANNOUNCES 2007 RESULTS DALLAS, TEXAS Dorchester Minerals, L.P. (the “Partnership”) announced today the Partnership’s net earnings for the year ended December31, 2007 of $43,048,000, or $1.48 per common unit. A comparison of the Partnership’s consolidated results for the twelve month periods ending December31, 2007 and 2006, are set forth below: Twelve Months Ended December31, 2007 2006 Operating Revenues $ 65,365,000 $ 74,927,000 Depreciation, Depletion, Amortization (15,567,000 ) (18,470,000 ) All Other Expenses, Net (6,750,000 ) (6,247,000 ) Net Earnings $ 43,048,000 $ 50,210,000 Net Earnings Per Common Unit $ 1.48 $ 1.72 The Partnership’s operating revenues during the twelve months ending December31, 2007 are lower than 2006 primarily as a result of decreased lease bonus revenue from 2006 that included an unusual amount from the Fayetteville Shale in Arkansas. The Partnership’s independent engineering consultants estimated its total proved oil and gas reserves to be 82.7 billion cubic feet of natural gas equivalents (Bcfe) as of December31, 2007.Approximately 38.8 percent of these reserves are attributable to the Partnership’s Net Profits Interests and 61.2 percent are attributable to its Royalty Properties.Natural gas accounted for 74.1 percent of total proved reserves as of December31, 2007, all of which were classified as proved developed.Upward revisions to prior reserve estimates, as reported in the Partnership’s 2007 10-K, totaled 4.2 Bcfe, or approximately 41.3 percent of production during The
